Citation Nr: 0821995	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1960 to February 
1970 and from February 1971 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which, in pertinent part, denied the 
above claims.


FINDINGS OF FACT

1. The veteran is service-connected for discogenic disease of 
the lumbar spine; coronary artery disease associated with 
type II diabetes mellitus; fracture of the right clavicle; 
diabetes mellitus type II; hypertension associated with type 
II diabetes mellitus; diabetic neuropathy of the right leg 
associated with type II diabetes mellitus; diabetic 
neuropathy of the left leg associated with type II diabetes 
mellitus; diabetic neuropathy of the right hand associated 
with type II diabetes mellitus; diabetic neuropathy of the 
left hand associated with type II diabetes mellitus; scar of 
the right shoulder; erectile dysfunction associated with type 
II diabetes mellitus; and diabetic neuropathy associated with 
type II diabetes mellitus.

2.  The veteran is 100 percent service connected; has been 
awarded a total disability rating based upon individual 
unemployability (TDIU); and is receiving special monthly 
compensation for loss of use of a creative organ.

3.  The medical evidence fails to show that the veteran has 
loss or loss of use of at least one lower extremity due to 
his service-connected disabilities.

4.  The veteran is not permanently and totally disabled due 
to blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing assistance 
have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.809 (2007).

2.  The criteria for special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 
2002 & West 2002); 38 C.F.R. §§ 3.159, 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in June 2005, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Adequate notice has been provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, because 
eligibility for assistance in acquiring specially adapted 
housing and a special home adaptation grant are being denied, 
and no effective date or rating percentage will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
private and VA medical treatment records have been obtained.  
The veteran was afforded a VA examination in April 2005.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Specially adapted housing and special home adaptation grant

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) is warranted if the 
veteran is entitled to compensation for permanent and total 
service-connected disability due to: (A) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
(B) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; (C) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the 
loss or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (D) the loss, or loss of use, of both upper extremities 
such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

In addition, eligibility for assistance in acquiring a 
special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements, VA treatment records, 
private treatment records and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

The veteran is service-connected for discogenic disease of 
the lumbar spine; coronary artery disease associated with 
type II diabetes mellitus; fracture of the right clavicle; 
diabetes mellitus type II; hypertension associated with type 
II diabetes mellitus; diabetic neuropathy of the right leg 
associated with type II diabetes mellitus; diabetic 
neuropathy of the left leg associated with type II diabetes 
mellitus; diabetic neuropathy of the right hand associated 
with type II diabetes mellitus; diabetic neuropathy of the 
left hand associated with type II diabetes mellitus; scar of 
the right shoulder; erectile dysfunction associated with type 
II diabetes mellitus; and diabetic neuropathy associated with 
type II diabetes mellitus.  He is 100 percent service 
connected, has been awarded a TDIU, and is receiving special 
monthly compensation for loss of use of a creative organ.

These are the only disabilities for which the veteran is in 
receipt of, or eligible for, compensation.  The veteran is 
asserting that he is in need of specially adapted housing or 
a special home adaptation grant based upon the need to use an 
electric scooter, walker, or cane for ambulation due to 
symptoms associated with the peripheral neuropathy which is 
secondary to his service-connected diabetes mellitus.  After 
a careful review of the lay and medical evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.

First the Board notes that there is no evidence, nor has it 
been argued, that the veteran has actual loss of at least one 
upper or lower extremity.  Thus, in discussing the veteran's 
claim, the Board will only refer to whether the evidence 
establishes loss of use of at least one upper or lower 
extremity.

Private outpatient treatment records from A. Schmidt, M.D., 
dated from March 2001 to February 2004 show intermittent 
treatment for symptoms associated with the veteran's diabetes 
mellitus.  Treatment records show treatment for reported foot 
and ankle pain and swelling; gout; edema and a ruptured 
Achilles tendon of the right foot.  There is no reference to 
any loss of use of an upper or lower extremity.

Private outpatient treatment records from Bluewater 
Orthopedics, P.A., dated from November 2004 to March 2005, 
show that the veteran was treated intermittently for symptoms 
associated with diabetic neuropathy of the feet.  Assessments 
of neuropathic ulceration of both feet; bilateral diabetic 
neuropathy; and bilateral hammertoes were given.  A medical 
record dated in November 2004 showed that the veteran 
ambulated with a heel-to-to type gait without significant 
abnormalities in stance.  Treatment records dated in 
December, 2004, January 2005, and March 2005 shows that the 
veteran continued to be active on his feet.

A VA peripheral neuropathy examination report dated in April 
2005 shows that the veteran reported a history of bilateral 
foot neuropathy since 1996, characterized by a constant 
tingling in the legs, and complete numbness of the feet.  He 
would wear diabetic shoes for this.  He stated that there 
were no precipitating, aggravating, or alleviating factors.  
He would take pain medication at bedtime to help him sleep.  
He also described tingling in his hands, and that he would, 
at times, drop things.  He would use a brace on his right leg 
due to weakness and foot drop in his right foot. This was 
primarily due to radiculopathy in his leg.  He also described 
weakness and fatigue in his legs.  He indicated that he was 
unable to balance himself because of the neuropathy.  He was 
able to shower himself, but would depend on his wife to help 
him put on his shoes and socks.  He was able to drive.  He 
did have an electric scooter that he used to get about, but 
stated that he did not have a ramp to get the scooter into 
his home.  He also would use a cane when out and about, and 
around his house.  

Physical examination revealed an L5 radiculopathy causing the 
foot drop.  There was no joint pain with motion of the feet.  
There was a lack of sensation noted on monofilament testing 
of both feet and hands.  There was full range of motion on 
dorsiflexion and plantar flexion of the toes of the left 
foot.  He was unable to flex the toes on the right foot, but 
he was able to dorsiflex normally.  Using a goniometer, there 
was full range of motion as mentioned in the toes of the left 
foot and bilateral hands.  The right foot toes were at zero 
position and able to flex normally, but not able to 
dorsiflex.  No further diagnostic testing was indicated.  The 
diagnosis was diabetes mellitus type II, with insulin 
dependence; diabetic neuropathy of both hands and feet; and 
L5 radiculopathy due to spinal condition.  The examiner 
commented that the veteran had difficulty performing his 
activities of daily living due to his neuropathy, as well as 
his spinal condition and obesity.

VA outpatient treatment records dated from September 2004 to 
July 2006 show continued intermittent treatment for symptoms 
associated with diabetic neuropathy.  In October 2004, he was 
measured for diabetes mellitus ambulator shoes and issued a 
standard cane.  In July 2005, he was said to have gait 
instability and issued a walker.  In October 2005, he was 
said to be very limited with ambulation and was using a 
scooter.  A physical therapy noted dated in February 2006 
shows that the veteran had moderate edema in the lower legs 
for which he was measured for compression stockings, but that 
he was ambulatory.  A treatment record dated in April 2006 
shows that the veteran was severely obese, and that he had 
antalgic ambulation.  An optometry consult dated in April 
2006 shows that the veteran was given an assessment of 
refractive error and ocular allergies.  Corrected visual 
acuity was noted to be 20/20 in the right eye and 20/25 in 
the left eye.

Having considered the medical evidence of record, the Board 
finds that this evidence does not show the veteran has a loss 
of use of at least one lower extremity or one upper 
extremity.  The private medical records from Dr. Schmidt did 
not refer to any loss of use of an upper or lower extremity.  
The private medical records from Bluewater Orthopedics showed 
that the veteran ambulated with a heel-to-to type gait 
without significant abnormalities in stance, and that he 
continued to be active on his feet.  While the veteran 
indicated that he was unable to balance himself because of 
the neuropathy during the April 2005 VA examination, he did 
indicate that he was able to shower himself, drive, and get 
about his home with the use of a cane.  The subsequent VA 
outpatient treatment records showed gait instability and 
antalgic ambulation, but that the veteran was ambulatory.  

Although VA does not specifically define "loss of use" of a 
lower extremity, it does define loss of use of a hand or foot 
in 38 C.F.R. § 4.63, which is instructive as to what needs to 
be shown in order to establish loss of use.  Generally, loss 
of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2007).  
In addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 centimeters) or more, will be taken as loss of 
use of the hand or foot involved.  38 C.F.R. § 4.63(a) 
(2007).  Finally, complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63(b) 
(2007).

Section 4.63 makes it is clear that loss of use contemplates 
the functionality of the limb and whether functionality will 
be equally well accomplished by an amputation stump with 
prosthesis.  In the present case, the medical evidence shows 
that the veteran, although limited, is ambulatory.  There is 
no indication in the medical evidence that the veteran would 
be better off with an amputated stump with prosthesis of 
either lower extremity.  It is difficult to see how the 
functionality of the veteran's lower extremities would be 
improved by amputating either one or both them.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has loss or loss of use of at least one upper or 
lower extremity.  Entitlement to specially adapted housing 
being contingent upon such a finding, the veteran's claim 
must be denied.

As for entitlement to a special home adaptation grant, the 
medical evidence does not show that the veteran is entitled 
to receive compensation for permanent and total disability 
due to blindness in both eyes or anatomical loss or loss of 
use of both hands.  Although the medical evidence shows the 
veteran has decreased sensation and neuropathy in his upper 
extremities due to his diabetes mellitus, there is no 
evidence that the veteran is unable to use both of his hands.  
Moreover, the April 2006 VA optometry consult showed that the 
veteran's corrected visual acuity was 20/20 in the right eye 
and 20/25 in the left eye.  Therefore, the preponderance of 
the evidence is also against finding that the veteran is 
entitled to a special home adaptation grant.

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990). 


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


